El Juez Asociado Se. Wolf,
emitió la opinión del tribunal.
En la vista de este caso tuvimos serias dudas sobre si el artículo 328 del. Código Penal, como quedó finalmente en-mendado en 1916, podía aplicarse a los lieclios relatados en la acusación, pues de una lectura somera de dicho artículo pareció que sólo incluía los casos en que un vehículo en mo-vimiento chocara con otro. El artículo en su totalidad, como ha sido enmendado, dice así:
“Artículo 328.. — Todo conductor, maquinista, guardafreno, guar-da-aguja, u otra persona encargada del todo o en parte de cualquier vagón, locomotora, tren de ferrocarril, automóvil o embarcación y cualquier despachador de trenes (train dispatcher), telegrafista, jefe de estación o cualquier otra persona encargada del todo o en parte del deber de despachar o dirigir los movimientos de dicho vagón, locomotora, tren de ferrocarril, automóvil o embarcación, que, por imprudencia temeraria o descuido, lo dejase o hiciese chocar con otro vagón, locomotora, automóvil o embarcación, tren o cualquiera otro objeto o cosa ocasionando de este modo la muerte de una persona, incurrirá en pena de presidio por un término máximo de cinco años.
“Si como consecuencia del choque resultase daño para alguna persona, dicho conductor, maquinista, guardafreno, guarda-aguja u otra persona, incurrirá en pena de cárcel por un término máximo de dos años, o multa máxima de mil dollars, o en ambas penas a dis-creción de la corte.”
Los hechos fueron, que el denunciante y un compañero suyo estaban parados junto a la pared de una casa en una de las calles de San Juan cuando la máquina del acusado chocó con la pared y con dicho denunciante. Pudiera haber alguna duda sobre si la máquina chocó primeramente con el cuerpo del denunciante o con la pared, pero de la evidencia aparece fuera de toda duda que una parte, si no la mayor parte, de las lesiones fue debida al choque contra la pared. Esto apa-rece claramente de la prueba del perito médico. Es verdad que en el caso de El Pueblo v. González, 24 D. P. R. 613, diji-mos que un choque con un viandante no era el delito casti-*429gado por el diclio artículo 328, pero en este caso hubo un cho-que con una cosa u objeto que produjo lesiones, a saber, con una pared, y la prueba tendía a demostrar que hubo negli-gencia.
Tratando de fijar la intención de la legislatura, las cortes han aplicado frecuentemente la doctrina de noscitur a sociis, y nosotros también lo hemos hecho, pero no hay necesidad de tal aplicación en este caso pues es bien claro que la legisla-tura tuvo sobre todo en mente la negligencia de un conductor al permitir que su carro chocara con otro objeto. Las palabras “cosa n objeto” aparecen ambas en el estatuto, y no hubiera habido necesidad de esta duplicidad de palabras si es que la legislatura quería sólo incluir algún otro objeto en movimiento. La palabra “objeto,” si algo excluye, es la idea de un cuerpo en movimiento. Si un despachador de trenes, específicamente mencionado en la ley, enviara un tren por un desvío de tal manera que chocara con un tin-glado, quedaría comprendido en los términos del estatuto. La última sección dice que si como consecuencia del choque resultase daño el conductor será culpable, lo mismo que en caso de muerte, lo cual tiende también a demostrar que la idea principal de la legislatura fué un choque debido a negli-gencia. Véase, como razonamientos similares, el caso de Harris v. American Casualty Company, 44 L. R. A. (N. S.) 70, en el cual la corte resolvió que al dar un automóvil en tierra o en agua era.un choque con un “objeto.”
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.